OFFICE OF THE ATTORNEY GENERAL                          OF TEXAS
                                        AUSTIN




Eonorable  0. Xannedy
county At$ornay, Rae county
Bearil.10, Texea

Dsar Slrt                                aptnlon     x0.       a-29s
                                         Be: ‘whether              a      pa en8
                                              sohool               strlob  mo e!JLQloy
                                              rlaymant                     008 area
                                            fp#m;;:ta,                       r t
                                                           4
               fn your letter      of                             0, you reqtaeat an
optilon   88 to whethar     or not                                  aoh       dirtriat
may lagally    oontraat    nlth a                                 latter    to oollaot
iti ddinp3nt       t0x88,   OUD or                              percentago       of ths
taxes oolleoted.       116 aI)                                 stloa     OonoernP an
lndepeodont oaiiool                                             ganeral J.ay! and the8
you have rsfasrmnoe                                             d tax assessor         and
oolleotor   under a                                            ,    ibYi88b      CiYil        %a-
tutes.

                                                   11 S8atutes,               nedr       as

                                               ty   or town in whloh auy
                                              ooka of land, sitaaSed
                                 ta limits     of said olty or torn
                                   dallnquent,      or reported   sold to
                                   or the tare8 due thereon, the
                                   prepam or muse to be prepared,.
                                 te in the sam mumat aa pmvld-
                                    and suoh llats      shall   bs oertlfle6
                              y the mayor of said alty or towu, if
         any, and if said olty or town has no mayor, by thm
         preafdlng    offlosr    of tha governing       body.    After said
         lists    have boon properly       oer$lfled     to, tha ,qwernin~
         body of the olty ‘nay oause &3te of delinquent8                 to
         be published      in a newspaper a8 proridrd          Sor Stat*
         and    oounty delinquent      tarea in this      law.    Whoa
         twenty    dayr from the data oi lest          publ%oatlon of
         said llet    or 3iets     of dalicqusnta      her elapsed,    the
         governing    body of the olty or tQwn may dimsat ths
                                                                                    713



Honorabie   0. Kennedy,     page 2


     oity attorney      to file   suite     for oolleotion      01 aald
     *area, or said govaraing          body zaay a@loy rome other
     attorney    0i tha county to illa          sulta and the oity at-
     tornat or other attornry          mine      8aid suits     ahall be
     entitled    to the same ieea aa allowed the ooudy at-
     toraq     or dlatriot attorney         in lults for oollaotlon
     of Btsta and oounty tame,            to be taxed aa oosta in
     the wit. fndependont          lohool alatriota        mar oolleot
     their delinquent      taxer aa aboro pro~lde6           for oltlea
     and towna, the aahool board parlorWig                tha dutlaa
     above darcrfbsd      ror the eoveknfng body o? oltlea,
     and the prsrldent       oi the aahool board performing              the
     &Mea above preaorlbed           for the mayor or other preaI&
     ing osriorr.       The aohool board may, whan the delinquent
     tax liata    and reoorda are prOperly~preparCw3 and ready
     for suite to be tiled,        inatruat      the oouuty attorney to
     ill* said wits.         IS the aohool Board lnstruot*             the
     oounty attorney      to tile    eald suits      and be falls       or re-
     fusea to do so within afxty day8 the sahool board may
     employ aoma other attorney           of the oounty to Silo suit.
     The oounty attorney,        or other attorney,        illins     tax
     suite for lndepandmt         aohool dildriota,        ehall     ba en-
     titled    to the aam foe8 aa provided by law in lulta
     for Stsk     asd oounty taxcw.          No, other oounty oftirar
     ahall rqoaire any taer ~11088 larrloea ara aotuallf
     performed,     and ln that syent ha ahall only reoei~e                  euoh
     iaer aa am now allowa           him by law for aImUar aerrioea
     15 olril    auita.    The employment oi an attorney              to file
     ault for taxes ior oltlaa,           towna oz independend aoh&ol
     dfstriofa    ahall authoriza       raid attorney,to        file    said
     suita,    swear to the petitiona          and perform auoh other
     aotr aa tee neoaasary        in the oolleotlo5         of raid taxes.
            *All law8 of this SSeto Sor the purposa OS oolleot-
      Ing dellnquent    State aod oounty tax68 are by thla law
      made available    for, and when Invoked shall ba applfed
      to, the aolleotlon     of delinquent    taxer of aitlee snd
      town8 and independent     sohool dlrtrlota    fn so far aa auoh
      lawa are spplioablr,*
             Ye hare exprcrs     atatutoxy    authority  for the eppointment
of a dlstriot    tsx asaeasor      ana oollrotor    and the psyment to him
of a peroentaga     o? oolleotiona      not @xoeedlng four per cant aa his
                                                                                        714



Eoonorabls   0. Xennedy,      pcge ‘5


oompensatlon.      Artiole      2791, Revised Civil Statutea.            Or, the
district   may require       the county aaseasor       and aolleotor      to eat a3
suoh ror the district,          rsoeivinc_    one per oect reapeotlvely       ror
aaaesaing    find aolleoting       the toxea.     Artlole   2792, Revlaed Clrll
3tetutea.      And Artlolea      7332, Rerised Cl011 %atutea,            and 73358,
Vernoaga   Olrll   Statutes,       anthorlzin~    the employment o? an at-
torney to enioroe       or aaalat      In the enforcement      o? delinquent
taxer Sot a peroentege          o? oolleotlona      not exoesdlng    fifteen
are available     to independeat        aahool dlstrlota.       Bell ~a. Mane-
Zield Independent       Sohool ‘District,       129 5. a. (2d) 629, Supreme
court,
               In view o? the provialona        contained        in the last para-
greph o? Article       7343, Revised Cltll        Statutes,       deolalona      and ru-
lings   oonoernln~     the power o? oouimlseloners*           aourta to make eon-
trsots   ior the oolleotlon         o? delinquent      Sate      and oounty taxes
are pertinent to your inquiry.             In our Opinion Ho. 04.97, we
held that a oo~lsslonera*            court could not asks a valid aontraat
with a person not a lawyer embodying an oblleatlon                       on the part o?
such person      to performs11       the servlaea      oontemplatrd        by Artlole
73315, the flllng      and prtiiieautlon     OS suite,     eta.,      and in ow
Oonrerenoe Opinion No. 3064 we held that auoh a oontreot                          oould
not lawfully      be made betaeen a oounty as “ifrst                party” and two
persona,    05a a lloanaed      attorney     and the other not, a8 waeaond
psrty.*      ;ie now express     the tnrther    view thet        only a lloenaed
attorney    nay be employed under the authority                of krtiole       7335,
exoept a8 to obtaining         abstracta.       Cur reason8         are several:
 (1) The statute      only authorizea       the oontrsat       to be as&e with a
“oompetent attorney”        and he la aubaequently           spotin      o? as “the
attorney    with whom suoh oontrcot          has been .:sde.”         (2) The oon-
treat may be mnde only after notiae             to the oounty attorney              and
talluse    05 his part to take suitloiant            sotion,       evidenolng      an
intent   to authorize      omploplrent    o? someone to perform             the aer-
ricer deollned       to be given by the aounty attorney.                  Hottoe ia
not required       to be @loen the oolleator.           (3) Other than as to
having abatraota,~ade,         the aervloea     therein      authorized        to be Oon-
treated    are predominantly        - I? not sltoeether          - legal      aervIce8.
 (4) During the period        o? tke,     1906 to 1915, the statute,               Art.
7707, Revised Civil        Stetutsa     o? 1911, provided          for a oontraot
to be made with *any peraonn to oolleot                dell:lquent       State and
 county   tares ror a maxLmum ooinpena~tion            o? tea per aant ‘exoept
                                                                            715




prorid     r0r    tt0        00li008:0n     of     aaia0u0nC:    tow
e:i& to rix the oGBp3nsrtl:ll                to tr       paid for mob
BWVlQO8.         It     is    ulro   true   8h8t     tte   oanalno~onrr~*
a o ur ta
        Cno t~o tb lr rplr
                         o werta lxoouta oontruo81 +ith
ra6gi:at to Qhe oolleoti~o.   of do~io0ruottou8 Ox-
alurivoly tr     the ltEOU848. lZsIter wOv*  o 4 Ilea der -
0o a*aounty, "4!OX*COB*k g g .,  wa a ,-6.( 84 )6%”       .~
                                                                                               7i6




               There being no expross :tuthorlty                to make the oontreat
under aonelderstlon             with s non-sttornay,         md there being stntutoa
er,7rsssly      FroriJlnp       r0r  oollectors      a2& oolleoting      attoraeys,      we
Co not beliove         there Is rooza ior mother             by iznpllcatlon.         i.:*
h.lre aonsl3erod        thu eases of Sllqzi VS. .:lse sounty,                96 ;i. is. (Ed)
637, end ?usk County vs. Zsloney,                  38 3. ii. (2d) 868, writs of
error refused,         dud i;'e nro mvnrs OS SOTO aonfllat             between our
2oldlng      end sozm of the lzq~~~.igo in those aasas.                  Sut,    is both
0r the5      there ware elr.-,snta Or eetoppel              mitering: into the oourt*a
oonelUerrtlon.          The oourt in the Sllznp osoe guotod at length
tram and rellatl         lzrzely     an the Xaloney as: 8.          And the oplnlon
in the latter         ease in turn r+llaa          strongly     on Bsilry     ~8. Aranaca
County* roe Si. 2. 1159, end Rm l                ~osenbcrg ~a. Lorott, 173 S. 4.
508.     Eowsrar , ths Bailey 0~50 arose during the llfo of the abavo
~eotloned       .Grtiols 77C7 Clril           Statutes     of 1911    (tj.0. 6, 0. 130,
p. 319, .iotr 39th Leg.1 aidoh lxprss@ly suthor 1 xod the lIsplopclent.
And, the Van Rosenberg              0050 inlrolrsd      the authority      0r the oa+
nissloneral       aourt to ezaplop persons to dlsoovsr                and plaoa on the
sssessr:ee.lt    rolls     oslttsd     personal    proparty.      xhe aourt expressed
the opinion       that It Was, not tho rtuty oi the a8aeasor
such aer*lco,         but thet If he WISEuadrr ruah duty then
mlselonerr'       oourt hsd express           authority     to Ike    the OOatrOOt --
by virtue       of .Artiale 7560, R. Se, rheroln              the oan!nls8loner8~
courts     sre authorized,          in the arent the aseeasor           falls    to per-
r0m nny Or the duties               required     0r hin& by law, to eniploy 8ome
other person to perform .vuct dutida."
                                                               !ourt   of Ci~ll        kg-
                                                               sf. (.?a)   &34,   wa


               "(5) iihlle the Cozir~ionora*               :ourb nay ~olldly
       e,nploy 'akilled        experta'     to ralue for tsxatlon         pur-
       poeer Fro2srty         in 8pealal      lnet6noe8,      where teahalcal
       equlpzmt       is requirud,       slnoe tl;hs oontraot       - by ft.8
       oxpress     telma - embrsoem a valuation               of the antiro
       tsxobie~    proprty      3r Borrls L’ounty, 3s rarleotea            by
       its tcx rnoords,         it  neosemrlly         supersedea     tb* powers,
       dutlca,     and Pwaotims         of t.le tcx asse83or        and oollso-
       tar, and slnor those duties.sre                derolred     by law upon
       hia,    auoh an attsnpted         snployzead      by that body of
       other persons        to, in the rlret         lnatjznoe,    gerrom
       auoh dutlee       lnatesd,     ir an expendit:?          +~f pub110
       iunda ror sn umuthorlxed               purp080~
. .   .                                                                7*7




Honorable   0. Kennedy, pap* 6


           The ease or Stringer     76.  FranUin   County, 123 S.W.
1168, by_ths  .  Texarkana   Court of  Civil Appeala,  olosely aupporta
our 00n01ut310n.     '?a base our opinion upon it,    and the Merquart,
MoOIll and Liaetemoodoases, aupra, and what appeala to ~8 an
baiw the better masorting.          Suoh oontraote must rind authority
ln the Statute@.       Artiolo  7335 authorlaa8 a oontraot for the
oollaotion or delinquent taxer ror a per oant to bo sada with
only an attorney. Henoe, there la no authorltr to makr suah
a oontraot with any other. Our answer to four question
therefore ir a negatfte on%
                                            YOur# rsrf truly
                                         ATSORBEYfJ&lERALOF T-a


                                         B+--&‘--'
                                                     mma    8. LOW18
                                                           Amlntant